DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-10 and 21-24 are pending as amended on 10/25/2022. Claims 3 and 5-10 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 10/25/2022. In particular, new claims 21-24 have been added. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  The claims further limit “R in the compound” as “an alkyl halide” (claim 22) or “3-bromopropene” (claim 23).  However, alkyl halide and 3-bromopropene are entire compounds, not R groups within the compounds.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24 recite PBI polymer structures with a subscript “n.” The claims do not define the variable “n.” Because one would not know whether the recited variable “n” designates a particular range of values, the scope of the claims is unclear. For examination purposes, “n” has been interpreted as a degree of polymerization.
Claims 1 and 24 recite a first PBI polymer structure with an “R” group in the PBI backbone.  The claims further recite a compound having “X” and “R” groups. The claim defines the “X” and “R” groups in the compound (i.e., “X” is halogen and “R” is “an organic group”). However, the claims do not define the “R” group in the backbone of the PBI polymer which reacts with the compound. It is not clear if the recited definition of “R” is meant to apply to the R groups in both the recited polymer backbone and the recited compound, or, if the definition applies only to the R group in the recited compound. If the definition of “R” is intended to apply to both the “R” group in the polymer and the “R” group in the compound, it is further unclear whether each “R” can be independently selected, or, if the “R” group in the polymer and the “R” group in the compound must be the same organic group. 
Therefore, in view of the uncertainty with regard to the definition of “R,” the scope of claims 1 and 24 (and claims 2, 4 and 21-23, due to their dependence from claim 1) is not clear. For examination purposes, the definition of “R” has been interpreted as applying to the “R” groups in both the polymer and compound, and the claims have been interpreted as encompassing polymers and compounds having differing R groups. However, Applicant is advised that any amendment to the claims must find support in the application as originally filed. 
Additionally, claim 23 further limits the compound recited in claim 1 to “3-bromopropene.” The third and fourth modified polymer structures recited in claim 1 cannot be obtained utilizing 3-bromopropene as the modifying compound (if “R” is “an organic group,” the pendant groups on the third and fourth polymers must have, at minimum, four carbon atoms; 3-bromopropene has only three carbon atoms). It is not clear, therefore, whether claim 23 is intended to be limited to methods wherein only the first or second modified polymer structure is produced, or, if the third and fourth polymer structures recited in claim 1 were intended to have one fewer carbon atom in the pendant allyl groups.  

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sansone (US 4898917) in view of Arnold et al (US 6362313), Nagelsdiek et al (Synthesis of Polymers Containing Cross-Linkable Groups by Atom Transfer Radical Polymerization: Poly(allyl methacrylate) and Copolymers of Allyl Methacrylate and Styrene, Macromolecules 2004, 37, 8923-8932), and Tao et al (Crosslinkable Poly(propylene carbonate): High-Yield Synthesis and Performance Improvement, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 44, 5329–5336 (2006)).
As to claims 1, 2, 4, 22 and 23, Sansone teaches N-substituted polybenzimidazole polymers which can be formed into a wide range of products, such as membranes and films, and are highly resistant to chemical reaction and have high strength and thermal stability (col 2, lines 43-49). 
As a preferred polybenzimidazole to be modified, Sansone discloses the following structure (col 4): 

    PNG
    media_image1.png
    131
    414
    media_image1.png
    Greyscale

The PBI structure disclosed by Sansone corresponds to the presently recited first structure recited in claim 1, wherein “R” is an organic group (i.e., phenylene). Sansone discloses preparing a solution of PBI, and modifying the PBI via a method wherein the PBI reacts with a substituted methyl halide R-CH2X, wherein X is a halogen. See col 2, lines 23-42. Sansone exemplifies (col 10, example 9) a method wherein the amine groups of the PBI react in a solution with alkali hydride and BrCH2CH=CH2 (i.e., allyl bromide/3-bromopropene, which has a structure according to the presently recited compound having a halogen and double bond functionality wherein “R” in the compound is CH2). The reaction disclosed by Sansone is a nucleophilic substitution reaction. 
Sansone exemplifies a PBI wherein 47% of available imidazole nitrogen-hydrogen sites are substituted (col 10, lines 16-21). There is reasonable basis to conclude, therefore, that Sansone discloses a modified PBI having at least some repeating units wherein both imidazole nitrogen-hydrogen sites are substituted (i.e., according to the second presently recited “modified polymer” structure), and at least some repeating units wherein only one of the two nitrogen-hydrogen sites are substituted (i.e., according to the first presently recited “modified polymer” structure). 
Sansone fails to teach that the resulting free double bonds on the allyl-modified PBI are subsequently cross-linked (e.g., via reaction with one another).
However, as established in the following discussion, the person having ordinary skill in the art would have recognized that polymers having pendent allyl groups offer the potential for crosslinking, and would have understood the benefits afforded by such crosslinking. For example:
Arnold discloses benzazole polymeric materials (abstract) having allyl pendent groups, which can be used for free radical crosslinking reactions (col 1, lines 26-38; col 3, lines 1-3). Arnold exemplifies solution casting a film of allyl-functionalized polymer, and then drying and heating to form a cured film completely insoluble in refluxing tetrahydrofuran (col 5, lines 39-50). 
Nagelsdiek discloses synthesis of polymers containing cross-linkable groups (title), and teaches that it was considered desirable to have access to non-cross-linked and thus soluble polymers containing pendent double bonds. Nagelsdiek teaches that such a polymer would offer the possibility to undergo crosslinking on demand (via irradiation or thermal treatment), and the non-crosslinked starting material could be processed in solution (desirable for coating applications). See p 8923, last full paragraph.
Tao teaches a crosslinkable polycarbonate bearing pendent C=C groups (abstract). Reaction of crosslinking reactive sites produces crosslinked polycarbonate networks, offering a new route to improve the thermal and mechanical performances of the polymer (p 5330, top right). 
Case law has established that it is prima facie obvious to apply a known technique to a known product ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (D). Sansone contains a “base” method (i.e., synthesis of an allyl-modified PBI) upon which the claimed invention (i.e., synthesis of an allyl-modified PBI, followed by crosslinking of the allyl groups) can be seen as an “improvement.” As evidenced by the disclosures of each of Arnold, Nagelsdiek and Tao, it was known in the art that pendent allyl groups provide crosslinking reactive sites which can undergo crosslinking on demand (e.g., via irradiation or thermal treatment), and it was known in the art to improve properties (such as thermal and mechanical properties, and/or solvent resistance) of a polymer by incorporating, and subsequently crosslinking via, pendent double bonds. 
The person having ordinary skill in the art would have been motivated, therefore, to thermally treat or irradiate a polymer having pendent double bonds in order to react the double bonds with one another, crosslink the polymer, and improve properties (such as thermal and mechanical properties and/or solvent resistance). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an allyl-modified PBI, as disclosed by Sansone, and to have further subjected the PBI to thermal treatment or irradiation (i.e., applied a known technique to Sansone’s product) in order to yield predictable results (crosslinking between modified polymers via multiple reactions of two pendent allyl groups).
As to claim 24, modified Sansone suggests a method according to claim 1, as set forth above. While Sansone names poly(2,2’-(m-phenylene)-5,5’-bibenzimidazole as a preferred PBI, Sansone teaches that examples of PBI which have the required recurring structure also include poly-2,6-(m-phenylene)-diimidazolbenzene (col 3, line 53), which has a structure according to the PBI starting material recited in claim 24. Additionally, while Sansone exemplifies 3-bromopropene as the substituted methyl halide according to R-CH2X (example 9), Sansone further teaches that R can be “alkenyl,” and therefore, one would have at minimum envisaged analogs of 3-bromopropene having an additional CH2 group (i.e., wherein R is an “alkenyl” group having 3, rather than 2, carbon atoms; in other words, one would have envisaged both 4-bromobutene and 3-bromopropene as suitable compounds having an alkenyl R group according to Sansone’s formula R-CH2X). 
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a crosslinked PBI according to the method suggested by modified Sansone by utilizing any PBI starting material named by Sansone, including poly-2,6-(m-phenylene)-diimidazolbenzene, and any compound encompassed by and immediately envisaged from Sansone’s formula R-CH2X, including 4-bromobutene, thereby arriving at a method according to claim 24.

Claims 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sansone (US 4898917) in view of Arnold et al (US 6362313), Nagelsdiek et al (Synthesis of Polymers Containing Cross-Linkable Groups by Atom Transfer Radical Polymerization: Poly(allyl methacrylate) and Copolymers of Allyl Methacrylate and Styrene, Macromolecules 2004, 37, 8923-8932), and Tao et al (Crosslinkable Poly(propylene carbonate): High-Yield Synthesis and Performance Improvement, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 44, 5329–5336 (2006)), and further in view of Chorkendorff et al (Concepts of Modern Catalysis and Kinetics, Second Edition, Chapter 1, pp 1-21, Wiley, 2007). 
The rejection of claim 1 over Sansone, Arnold, Nagelsdiek and Tao is incorporated here by reference.
Sansone fails to specifically teach including a catalyst in the solution.
However, Chorkendorff discloses that catalysts are the workhorses of chemical transformations in the industry, with 85-90% of products made in catalytic processes. Catalysts enable processes to be carried out under industrially feasible conditions of pressure and temperature (p 1). Catalysts accelerate reactions by orders of magnitude, and are the key factor in reducing both investment and operation costs of a chemical process (p 8). See also p 11. 
Considering Chorkendorff’s disclosure, the person having ordinary skill in the art would have been motivated to use a catalyst in a chemical reaction in order to accelerate the reaction by orders of magnitude, and reduce operations costs. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the method suggested by modified Sansone by including a catalyst in the solution in order to accelerate the chemical reaction being carried out. 

 Response to Arguments
Applicant’s argument filed on 10/25/22 have been fully considered.
Regarding the rejections under 35 USC 112, Applicant provides remarks (P 8) clarifying the intended interpretations of the claims. However, Applicant has not amended the claims, and therefore, the rejection has been maintained.
Regarding the rejection under 35 USC 103, Applicant argues (pp 9-10) that a polymer having the presently claimed structure and the polymer disclosed in Sansone would have different end groups. The examiner disagrees – the structures merely differ in the placement of the brackets within repeating unit. Drawing out multiple repeating units connected to one another would show that Sansone discloses a polymer encompassed by the presently recited structure. Regardless, the presently recited polymer structure has open bonds at each end, which means that the polymer is not limited to having any specific end groups. Therefore, because any end group structure is encompassed by the presently recited formula, Applicant’s argument that Sansone’s polymer differs from the presently claimed polymer due to differences in end group structures is unpersuasive.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766